Case 19-50454   Doc 66-3   Filed 11/26/19 Entered 11/26/19 18:13:15   Desc Exhibit
                                  C Page 1 of 2




                                (;+,%,7C
Case 19-50454           Doc 66-3         Filed 11/26/19 Entered 11/26/19 18:13:15      Desc Exhibit
                                                C Page 2 of 2



                       Radford Quarries, Inc.—Hypothetical Liquidation Analysis
                                  (Based on Values as of 09/30/19)


                                             Gross            % Realizable   Amount Realizable

Net Cash/Cash Equivalents                    $5,060                   100%          $5,060
Net Accounts Receivable                     $62,828                    50%         $31,414
Fixed Assets
    Encumbered Equipment                 $1,066,680                    50%        $533,340
    Unencumbered Equipment                 $430,000                    50%        $215,000
    Real Estate                          $1,002,600                    70%        $701,820


         Total realizable assets                                               $1,486,634

Less:    Secured portion of secured debt                                       ($1,235,160)

                     Net assets                                                   $251,474

Less:    Liquidation costs (statutory trustee commission, brokerage fees)         ($214,215)

Less:    Chapter 7 administrative fees                                             ($10,000)

Less:    Chapter 11 administrative claims                                          ($35,000)

         Net available for distribution to priority unsecured creditors             ($7,741)

Less:    Priority unsecured claims                                                 ($42,240)

         Net available for distribution to general unsecured creditors             ($49,981)

Less:    All allowed general unsecured claims                                     ($947,293)

         Total available after unsecured liabilities                                    $0




MWH: 10417.001; 00021574.1
